K&L Gates LLP State Street Financial Center One Lincoln Street Boston, MA02111 Tel.:(617) 951-9068 Fax.:(617) 261-3175 April 14, 2011 VIA EDGAR Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C.20549 Re: John Hancock Hedged Equity & Income Fund Registration Statement on Form N-2 (333-168178; 811-22441) Ladies and Gentlemen: Transmitted electronically with this letter for filing pursuant to the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, on behalf of John Hancock Hedged Equity & Income Fund (the “Fund”), is a pre-effective amendment to the registration statement on Form N-2 relating to Registrant’s initial issuance of common shares of beneficial interest, par value $.01 per share (the “Registration Statement”).The Fund filed its initial registration statement, on July 16, 2010 on Form N-2 (the “Initial Registration Statement”). The Fund is a diversified, closed-end management investment company, and the Registration Statement is being filed for the purpose of responding to Staff’s Comments regarding the Initial Registration Statement, received in the form of a letter dated August 12, 2010.The Registration Statement transmitted with this letter contains conformed signature pages, the manually executed originals of which are maintained at the offices of the Fund. Questions should be directed to the undersigned at (617) 951-9068. Sincerely, /s/ Trayne S. Wheeler Trayne S. Wheeler
